In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-00-503 CR

____________________


WALTER WAYNE SIGFORD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 411th District Court
San Jacinto County, Texas

Trial Cause No. 8209




OPINION
 Walter Wayne Sigford pleaded guilty to the felony offense of Manufacture of a
Controlled Substance.  Sigford and the State agreed to a punishment recommendation of
fifteen (15) years confinement in the Institutional Division of the Texas Department of
Criminal Justice.  The record reflects that the trial court followed the punishment
recommendation and assessed the fifteen (15) year term of incarceration.  Appellant filed
a general notice of appeal.  Appellant later filed an amended notice of appeal adding his
wish to appeal "the voluntariness of his GUILTY plea." 
	Neither notice of appeal complies with Tex. R. App. P. 25.2(b)(3) in that neither
notice specifies that the appeal is for a jurisdictional defect of the trial court, nor that the
substance of the appeal was raised by written motion and ruled on prior to trial, nor that
the trial court granted Sigford permission to appeal.  Because Sigford's notices of appeal
do not comply with Rule 25.2(b)(3), our jurisdiction to entertain his appeal has not been
invoked.  See Cooper v. State, 45 S.W.3d 77, 81 (Tex. Crim. App. 2001).  As this Court
lacks jurisdiction to consider any matters raised by Sigford in his direct appeal, our only
recourse is to dismiss the appeal.
	APPEAL DISMISSED.

							  ____________________________
								RONALD L. WALKER
									Chief Justice							

Submitted on October 29, 2001
Opinion Delivered November 7, 2001
Publish 

Before Walker, C.J., Burgess and Gaultney, JJ.

DISSENTING OPINION

	I respectfully dissent.  I first note that the State questioned our jurisdiction in a
motion to dismiss, but also acknowledges this court's opinion in Barton v. State, 962
S.W.2d 132 (Tex. App--Beaumont 1997, pet. ref'd).  Moreover, I disagree in part with
the majority's  determination that we have no jurisdiction here.
	Because Sigford appeals from a judgment rendered on a plea of guilty pursuant to
a plea bargain agreement, and the punishment assessed did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant, we must consider whether
Sigford's notice of appeal is sufficient to confer jurisdiction on this Court.  Here, Sigford
filed a general notice of appeal and then an amended notice to appeal "the voluntariness
of his GUILTY plea."  He did not comply with the provisions of Rule 25.2(b)(3), which
requires a notice of appeal to state expressly that (1) the appeal is for a jurisdictional
defect, (2) the substance of the appeal was raised in writing and ruled on before trial, or
(3) the trial court granted permission to appeal.  See Tex. R. App. P. 25.2(b)(3).  The
Texas Court of Criminal Appeals recently held that the court of appeals lacks jurisdiction
to consider an appeal, even for voluntariness issues, where the appellant has failed to
comply with the notice requirements of Rule 25.2(b) after having pleaded guilty in a plea-bargained, felony case.  See Cooper v. State, 45 S.W.3d 77, 81 (Tex. Crim. App. 2001). 
The Cooper Court also notes that meritorious claims of involuntary pleas may be raised
by other means, such as a motion for new trial and habeas corpus.  Id. at 82. 
Accordingly, I would agree with the majority that this Court does not have jurisdiction to
address Sigford's appeal if it were based upon the voluntariness issue.  However, the issue
raised is that the sentence is void.
	In Vidaurri v. State, 49 S.W.3d 880 (Tex. Crim. App. 2001), a case decided even
more recently than Cooper, the Texas Court of Criminal Appeals found the court of
appeals  erred in concluding that it lacked jurisdiction to consider appellant's claim because
of the prohibitions of Rule 25.2(b)(3).  Vidaurri, 49 S.W.3d at 885.  Because the Vidaurri
appellant's claim that he was deprived of a separate punishment hearing did not challenge
his conviction, but rather challenged "the process by which he was sentenced, an issue
'unrelated to [his] conviction,'" the court of appeals had jurisdiction to consider that
matter, as the limitations of Rule 25.2(b)(3) do not apply in such cases.  Id. at 885 (citing
Feagin v. State, 967 S.W.2d 417, 419 (Tex. Crim. App. 1998)).  And more recently still,
in Kirtley v. State, No. 1193-00, 2001 WL 1043250 (Tex. Crim. App. Sept. 12, 2001),
the Texas Court of Criminal Appeals determined that "[a] claim of ineffective assistance
of counsel at the punishment hearing after adjudication of guilt is 'unrelated to' a claim
regarding the propriety of the conviction.  There is nothing to prohibit appellant from
claiming ineffective assistance of counsel during the punishment hearing on appeal. . . . 
The Court of Appeals erred in holding otherwise."  Kirtley, 2001 WL 1043250 at * 3
(quoting Vidaurri, 49 S.W.3d at 885)(emphasis in original)).  Here, Sigford challenges not
the "propriety of his conviction" but rather the "process by which he was sentenced," i.e.,
that the trial court improperly sentenced him to a void punishment, i.e, no fine was
assessed.  I would find we have jurisdiction to consider the issue.
	Sigford pleaded guilty to the charge of manufacturing methamphetamine in the
amount of 400 grams or more.  This is a "hybrid" first degree felony, punishable by
confinement of not less than fifteen nor more than 99 years or life in the Texas Department
of Criminal Justice - Institutional Division and a fine not to exceed $250,000.   See Tex.
Health & Safety Code Ann. § 481.112(f) (Vernon Supp.2001) (emphasis added).  The
agreed punishment, and the punishment assessed, was fifteen years' confinement and no
fine.  As noted in Barton, this was a void sentence.  Therefore, I would sustain Sigford's
issue, reverse the judgment and sentence and remand the cause to the trial court for a new
trial.   See Barton, 962 S.W.2d at 139.  

                                                               ________________________________
                                                                           DON BURGESS
                                                                               Justice


Dissent Delivered  
November 7, 2001
Publish